Hon. Paul H. Brown
Fire Insurance Commissioner
Board of Insurance Commissioners
Austin, Texas
                    opinion No. v-1429.
                     Re:   Legality of the Board of In-
                           surance Commissioners~ carry-
                           ing on its payroll at one
                           time more than twenty full-
                           time employees whose salaries
                           are to be paid from an appro-
                           priation providing for twenty
Dear Sir:                  employees, only.
           Your request for an opinion relates to the
legality of the Board of Insurance Commissioners* car-
rying on its payroll at any one time more than twenty
full-time raters whose salaries are to be paid from
Item 31 of the appropriations to its Fire Insurance
Division contained in the general departmental appro-
priation bill for the current biennium beginning Sep-
tember 1, 1951,  and ending August 31 1953. (H.B.
426   Art. III, Acts 52nd Leg., R.S. 1951, oh. 499, p.
1224,  at p. 1372.
          Item 31, m,     contains an appropriation of
$64,8oo.00 for each fiscal year of the current biennium
to pay the salaries of "Raters, 20, none to exceed
$3,720 per year.”
          Subsection (a) of Section 16 of Article 111,
House Bill 426 (p. 1439) provides:
            “(a) A11 annual salaries shall be paid
       in twelve (12) equal monthly installments,
       provided, however, that the head of any De-
       partment of State Government, or any Board
       or Commission of State Government, may use
       part-time employees to fill any position
       provided for in this Act at a salary not to
       exceed more than the prorata amount appropri-
       ated for such position.”
Hon. Paul H. Brown, page 2   (V-1429)


          It appears from your letter that only full-
time raters are employed for the Fire Insurance Divi-
sion and their monthly salaries range from $190.00 to
$310 .oo. Therefore, we are not concerned here with
the number of part-time raters who may be employed at
any one time.
          It is our opinion that the Legislature has
by the provisions of Item 31, in substance, said to
the Board: f'Theappropriation of $64,800 herein made
to your Fire Insurance Division for each fiscal year
of the biennium beginning September 1, 1951, and end-
ing August 31, 1953, may be expended by you for the
employment of raters for that Division, but no more
than twenty raters who work full-time may be employed
at one time, none of whom shall be paid from this ap-
propriation more than $3,720 in any one year, or more
than $310 in any one month.11
          If it had been the legislative intent to per-
mit the Board to carry on its payroll at any one time
an indefinite number of raters to be paid from Item 31s
it would not have limited the number of raters to be      -,
employed to 1120"or to any other specific number,

                        SUMMARY
         The Board of Insurance Commissioners may
    not carry on its payroll at one time more
    than twenty full-time raters whose salaries
    are to be paid from the appropriation provided
    for by "Item 31” of the current appropriation
    bill (l&B, 426 Acts 52nd Leg., R.S. 1951?
    ch. 499, p. 1228, at p. 1372.).
APPROVED:                       Yours very truly,
C, K. Richards                    PRICE DANIEL
Trial & Appellate Division      Attorney General
Mary K. Wall
Reviewing Assistant
Charles D. Mathews                Bruce W. Bryant
First Assistant                         Assistant
BWB:wb